DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the channel bypasses the well must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Withdrawn Objections/Rejections
Rejection of claim(s) 1-2 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Carlson (US 2009/0155920).
Rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Carlson in view of Goldberg et al. (US 2005/0048599).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Amended independent claim 1 recites the limitation "the channel bypasses the well," however, said limitation constitutes new matter. 	The instant specification, as originally filed, discloses a common well (FIGS. 1 and 2: well 28) having an outlet 38, an array of multiplexing chambers (40) and a plurality of variable wells 64, each having an outlet 74 (Specification at page 10, ll. 16-29). Interaction of three variables within a single chamber (chambers 42a-42f) can be obtained by the platform (Specification at page 10, ll. 16-29). However, there is nothing of record in the originally filed specification which states/suggests the claimed chambers (wells 64) are directly interconnected by a channel that bypasses the well. The chambers (wells 64) receiving a microbe are in fluid communication with the common well (28) and at least two of the multiplexing chambers (42a-42f). Variables can be loaded into common well (28) and variable wells 64 (page 11, ll. 3-8). The specification as filled does not disclose the claimed channel that should be directly interconnecting the chambers (wells 64) and that bypasses the well. As such, said limitation constitutes new matter. 	Claim(s) 2-4 is/are rejected by virtue of their dependency upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein the body further includes a permeable membrane disposed between the outlets of the first and second of chambers and the input of the well," however, the claim limitation is unclear. Applicant’s specification discloses that a membrane can be positioned between outlets 74 of the variable wells 64 and corresponding multiplexing chamber 42a-42f (page 10, ll. 12-15). Further, the multiplexing chambers 42a-42f include an input that can be covered with a removable membrane. Thus, it is unclear as to what constitutes the claimed permeable membrane that should be disposed between the claimed chambers and the input of the well. Moreover, it is unclear whether the permeable membrane is disposed between the outlets of the first and second chambers, or between the chambers and the input of the well. Further clarification is requested and appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hlinka et al. (US 2016/0002583; hereinafter “Hlinka”).
Regarding claim 1, Hlinka discloses a platform, comprising: 	a body defining (FIG. 2A: structure 200; [0067]): 	first and second chambers, each of the first and second chambers having an outlet (FIGS. 2A-B: compartments (201) having an outlet coupled to a channel 206; [0067] and [0075]; the compartments (201) of Hlinka are structurally the same as the instant chambers and thus fully capable of receiving a corresponding microbe of the polymicrobial infection therein); 	a channel interconnecting the first chamber to the second chamber (FIG. 2A: channel 206; [0075]); and 	a well having an input in fluidic communication with the outlets of the first and second chambers (central cavity 204; [0067]; the well (204)) of Hlinka is structurally the same as the instant chambers and thus fully capable of receiving a selected antibiotic therapy therein); 	wherein: 	the channel bypasses the well (FIG. 2A: channel 206; [0075]). 	Furthermore, claim elements “a corresponding microbe of the polymicrobial infection; a selected antibiotic therapy” of claim 1 are material worked upon and not elements of the claimed platform. It is instead a material upon which the claimed platform is intended to operate during an intended operation. It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2115. Moreover, it is noted that the recitation of functional language limitations "or testing antibiotic sensitivity of a polymicrobial infection; receiving a corresponding microbe of the polymicrobial infection therein; and, for receiving a selected antibiotic therapy therein" are drawn to intended use of the claimed invention. It is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. Apparatus claims must distinguish from the prior art in terms of structure rather than function (see MPEP 2114). Furthermore, the intended uses of the first and second chambers and the well do not further define any structural features to the claimed first and second chambers and the well, but rather only define how the first and second chambers and the well, may be used. The prior art discloses all of the structural features of the claimed platform and thus since the structure is the same, the claimed functions are apparent. That is, the device of Hlinka is fully capable of testing antibiotic sensitivity of a polymicrobial infection; receiving a selected antibiotic therapy therein; and wherein the selected antibiotic therapy received in the well fluidically connects each of chambers such that microbes received in the first and second chambers are in soluble factor contact.
Regarding claim 4, Hlinka further discloses wherein the body (200) includes upper and lower surfaces, each of the first and second chambers (FIG. 2A: compartments 201) having an opening communicating with the upper surface of the body (FIG. 2A: each compartment includes an upper opening at an upper surface of the structure 200).
Therefore, Hlinka meets and anticipates the limitations set forth in claims 1 and 4.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799